UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1913



JOSEPH N. BRIGGS,

                                              Plaintiff - Appellant,

          versus


CITY OF ASHEVILLE, Police Department; BUNCOME
COUNTY SHERIFF,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-05-73-1)


Submitted: March 23, 2006                     Decided: March 27, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph N. Briggs, Appellant Pro Se.      Curtis W. Euler, CITY
ATTORNEY’S OFFICE, Asheville, North Carolina; Julie M. Kepple,
BUNCOMBE COUNTY SHERIFF’S DEPARTMENT, Asheville, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph N. Briggs appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint.         The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).        The magistrate judge recommended

that relief be denied and advised Briggs that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Briggs failed to object to the magistrate

judge’s recommendation.*

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of failure to object.         See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).     Briggs has waived appellate review by

failing   to   file   objections    after   receiving   proper   notice.

Accordingly, we affirm the judgment of the district court.




     *
      In response to the magistrate judge’s report, Briggs filed a
notice of appeal. That notice of appeal was interlocutory when
filed; however, the district court’s subsequent entry of judgment
prior to this court’s consideration of the appeal cures the defect
in jurisdiction.    See Equipment Fin. Group, Inc. v. Traverse
Computer Brokers, 973 F.2d 345, 347 (4th Cir. 1992). Moreover,
Briggs filed a second notice of appeal following the district
court’s entry of final judgment.

                                   - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -